Appeal from an order of the Family Court, Oneida County (James R. Griffith, J.), entered June 2, 2014 in a proceeding pursuant to Family Court Act article 6. The order, among other things, awarded petitioner sole custody of the subject children.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Matter of Daila W. (Danielle W.—Daniel P.) ([appeal No. 1] 133 AD3d 1353 [2015]). Present— Scudder, P.J., Smith, Centra, Whalen and De Joseph, JJ.